DECISION
The application, of the above-named defendant for a review of the sentence of 6 years, imposed on September 16, 1966, was fully heard and after a careful consideration of the entire matter ' it is decided that:
(1) Change of sentence denied.
The reason for the above decision is that this prisoner has an extensive arrest and conviction record dating back to February, 1960. His institutional adjustment appears to be only fair. In view of the fact that he will be considered for parole in June of 1968 it is the feeling of the Board that his sentence should not be reduced.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.